DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 2 and 12
Cancelled: None 
Added: Claims 16 – 17
Therefore Claims 1 – 17 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 was filed after the mailing date of the application on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argues: Isoda fails to discuss "in response to the determining that the touch region and at least one of the plurality of malfunction prevention regions receive the input simultaneously, the processor is configured not to perform the operation related to the function command."
Examiner respectfully disagrees with the applicant in that Isoda does teach the claimed limitations. Isoda teaches in Paragraph [0117] that “when the cancel electrode 5b is pushed (time point t5) after the first predetermined time has elapsed from when the pushing of one of the touch keys 13a to 13c is detected, the cancel electrode 5b becomes simultaneously pushed with the touch key… the control command assigned to the relevant touch key of after being in the simultaneously pushed state is not executed.”  
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al US Publication 2009/0303201 A1.

With regards to Claims 1 and 12, Isoda discloses: A cooking device (Title) and method (Abstract) comprising: a heating device to heat a cooking material (Abstract and FIG 6, 14); 
an input device (15) to receive an input of a function command related to an operation of the heating device (Paragraph [0064]) and the input device having a touch region (130 on both sides) and a plurality of a malfunction prevention regions (5b on both sides) disposed around the touch region (130); and 
a processor (FIG 5, 8) configured to determine whether to perform the operation related to the function command (FIG 8) based on the input received through the input device (Paragraph [120]), 
in response to the determining that only the touch region (130) receives the input, performing the operation related to the function command (Paragraph [0120 – 0122] & S204 – S207); and 4Serial No.: 17/284,701 
in response to the determining that the touch region (130) and at least one of the plurality of malfunction prevention regions (5b) receive the input simultaneously, not performing the operation related to the function command (Paragraph [0120 – 0122] and S201 – S203). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 11 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al US Publication 2009/0303201 A1.

With regards to Claim 2, Isoda discloses: and the touch region (FIG 6, 130 & 5b) is disposed in one region of the touch pad (FIG 6, shows this feature), and the malfunction prevention region (5b) is disposed in an outside region of the one region among the regions of the touch pad (FIG 6, shows a plurality of touch regions and the malfunction prevention regions is around the touch regions).  
Isoda fails to disclose: wherein the input device (130) comprises a touch pad to output a user touch coordinate, 
Shin discloses: wherein the input device (130) comprises a touch pad to output a user touch coordinate (Paragraph [0092])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the input device comprises a touch pad outputting a user touch coordinate in Isoda’s invention as taught by Shin’s invention.
The motivation for doing this would have been in order to prevent a touch sensor device from malfunctioning due to an abnormal touch (Shin’s invention Paragraph [0001]) 

With regards to Claim 3, Isoda discloses: wherein the input device (130) comprises: a first touch sensor (130) having a predetermined shape (FIG 6, shows this feature); and 
a second touch sensor (5B) disposed around (old and well known feature in the art for different sizes and shapes of touch sensor) the first touch sensor (FIG 6, shows this feature), and the touch region (130) is the upper region of the first touch sensor (130), and the malfunction prevention region (5b) is the upper region of the second touch sensor (5b).  

With regards to Claim 4, Isoda discloses: 25wherein the first touch sensor (130) and the second touch sensor (5b) respectively output a signal value corresponding to an area touched by user (FIG 8), and the processor is configured to: based on the signal value of the first touch sensor being greater than or equal to a predetermined first value (FIG 7A – 7D), determine that a user operation for the touch region was input, and based on the signal value of the second touch sensor being greater than or equal to a second value bigger than the first value (Paragraph [0115 – 0118]), determine that a user operation for the malfunction prevention region was input (FIG 8).  

With regards to Claim 5, Isoda discloses: a first touch sensor (130) having a predetermined shape (FIG 6, shows this feature); and 
a plurality of second touch sensors (5b) disposed around (old and well known feature in the art for different sizes and shapes of touch sensor so the sensor could be a circle or sphere shape) the first touch sensor (130), and the touch region (130) is the upper region of the first touch sensor (FIG 6, shows this feature), and the malfunction prevention region (5b) is the upper region of the plurality of second touch sensors (5b).  

With regards to Claim 6, Isoda discloses: wherein the processor (FIG 5, 8) is configured to: based on detecting a touch for at least one second touch sensor (5b) among the plurality of second touch sensors (FIG 5, shows plurality of second touch sensors), determine that a user operation for the malfunction prevention region was input (FIG 8, S201 – S203).  

With regards to Claim 7, Isoda wherein the plurality of second touch sensors consist of three or more second touch sensors (FIG 6, shows only two heating element, however it is obvious that there could be more than two which would also have their own individual control touch input units), and the processor (8) is configured to: 
based on detecting a touch for two or more second touch sensors (5b) among the plurality of second touch sensors (5b), determine that a user operation for the malfunction prevention region was input (FIG 8, S201 – S203).    

With regards to Claim 8, Isoda discloses: wherein the plurality of second touch sensors (5b) are respectively formed to surround a part of the outside of the first touch sensor (FIG 6, clearly shows this feature).  

With regards to Claim 9, Isoda discloses: wherein the plurality of second touch sensors (5b) are formed to surround the edge regions of the first touch sensor (130 and FIG 6, shows this feature).  

With regards to Claim 10, Isoda discloses: wherein the input device (130 & 5b) comprises: a plurality of first touch sensors (130) having a predetermined shape (FIG 6, shows this feature); and 
a plurality of second touch sensors (5b) disposed around (old and well known feature in the art for different sizes and shapes of touch sensor so the sensor could be a circle or sphere shape) the plurality of first touch sensors (130), and the touch region is the upper region of the plurality of first touch sensors (FIG 6, shows this feature), and the malfunction prevention region (5b) is the upper region of the plurality of second touch sensors (FIG 6, shows this feature).  

With regards to Claim 11, Isoda discloses: wherein the processor (8) is configured to: based on a user touch for the touch region touching all of the plurality of first touch sensors (FIG 7, S202 – the touch sensors and the malfunction prevention region was pressure), determine that a user operation for the touch region was input (FIG 8), and based on a user touch for the malfunction prevention region (5b) touching greater than or equal to a predetermined number among the plurality of second touch sensors, determine that a user operation for the malfunction prevention region was input (FIG 8 and Paragraph [0119 – 0122]).  

With regards to Claim 13, Isoda discloses: wherein the malfunction prevention region (5b) is divided into a plurality of malfunction prevention regions (old and well known feature in the art for different sizes and shapes of touch sensor so the sensor could be a circle or sphere shape or a plurality of arcs), and the determining comprises: 
based on detecting a touch for at least one malfunction prevention region among the plurality of malfunction prevention regions, determining that a user operation for the malfunction prevention region was input (FIG 8 and Paragraph [0119 – 0122]).  .  

With regards to Claim 14, Isoda discloses: wherein the plurality of malfunction prevention regions consist of three or more malfunction prevention regions (old and well known feature in the art for different sizes and shapes of touch sensor so the sensor could be a circle or sphere shape or a plurality of arcs), and the determining comprises: 
based on detecting a touch for two or more malfunction prevention regions (5b) among the plurality of malfunction prevention regions (5b), determining that a user operation for the malfunction prevention region was input (FIG 8).  

With regards to Claim 15, Isoda discloses: wherein the performing comprises: turning on or turning off the cooking device according to the determined function command (FIG 6, 13c and Paragraph [0109]).

With regards to Claims 16 and 17, Isoda discloses: the plurality of malfunction prevention regions (FIG 6, 5b both sides) includes a first malfunction prevention region (5b left) and a second malfunction prevention region (5b right) which is separated from the first malfunction prevention region (FIG 6, clearly shows this feature); and 5Serial No.: 17/284,701 
in response to the determining that only the touch region (130) receives the input  or the touch region and only one of the first malfunction prevention region and the second malfunction prevention region receive the input simultaneously (Paragraph [120 – 0122]), the processor (FIG 5, 8) is configured to perform the operation related to the function command (Paragraph [120 – 0122]); and 
in response to the determining that the touch region (130) and both of the first malfunction prevention region (5b left) and the second malfunction prevention region (5b right) receive the input simultaneously (Paragraph [120 – 0122]), the processor (8) is configured not to perform the operation related to the function command (Paragraph [120 – 0122]). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625